UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
             v.                           )                    Case No. 18-cr-219 (ESH)
                                          )
AUSTIN PIERRE BOYKINS,                    )
also known as “Austin Pierre Boykin”      )
                                          )
                           Defendant.     )
__________________________________________)

                          MEMORANDUM OPINION AND ORDER

       Defendant Austin Pierre Boykins, also known as Austin Pierre Boykin, has been charged

with one count of unlawful distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and

§ 841(b)(1)(C) (“Count One”), one count of unlawful possession of a firearm and ammunition by

a person convicted of a crime punishable by imprisonment for a term exceeding one year in

violation of 18 U.S.C. § 922(g)(1) (“Count Two”), one count of unlawful possession with intent to

distribute cocaine base in violation of 21 U.S.C. § 841(a)(1) and § 841(b)(1)(C) (“Count Three”), and

one count of using, carrying, and possessing a firearm during a drug trafficking offense in violation

of 18 U.S.C. § 924(c)(1) (“Count Four”). (See Indictment, ECF No. 1.) The government requested

a pretrial detention hearing pursuant to 18 U.S.C. § 3142(f)(1). (Gov’t Memo. for Pretrial

Detention at 4, ECF No. 5.) On July 24, 2018, a detention hearing was held before Magistrate

Judge Deborah Robinson. (July 24, 2018 Minute Entry.) At the conclusion of this hearing, she

granted the government’s motion to hold defendant pending trial. (Id.) Mr. Boykins thereafter

filed a motion to revoke Magistrate Robinson’s detention order under 18 U.S.C. § 3145(b),

which the government opposed. (See Def.’s Mot., ECF No. 12; Gov’t Opp., ECF No. 17). The

Court held a hearing on defendant’s motion on August 6, 2018, at the conclusion of which the
Court issued an oral ruling denying defendant’s motion. This Memorandum Opinion sets forth

in further detail the basis for the Court’s ruling.

                                            DISCUSSION

        Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

                (1) the nature and circumstances of the offense charged, including
                whether the offense . . . involves . . . a controlled substance [or]
                firearm . . . ;

                (2) the weight of evidence against the person;

                 (3) the history and characteristics of the person, including . . . the
                person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the
                community, community ties, past conduct, history relating to drug
                or alcohol abuse, criminal history, and record concerning
                appearance at court proceedings; . . . and

                 (4) the nature and seriousness of the danger to any person or the
                community that would be posed by the person’s release. . .

18 U.S.C. § 3142(g). “The facts . . . use[d] to support a finding . . . that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community [must] be supported by clear and convincing evidence.” 18 U.S.C. § 3142(f).

        The Bail Reform Act creates a rebuttable presumption that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of

the community” when there is probable cause to believe a defendant committed certain offenses,

including “an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act (21 U.S.C. § 801 et seq.)” or “an offense under

                                                      2
section 924(c) . . . of this title.” 18 U.S.C. § 3142(e)(3). The triggering of this presumption

creates “a burden of production on the defendant to offer some credible evidence contrary to the

statutory presumption,” but it does not shift the burden of persuasion, which “remains with the

government throughout the proceeding.” United States v. Taylor, 289 F. Supp. 3d 55, 63

(D.D.C. 2018). Given the charges in the current indictment, this presumption has been triggered.

United States v. Williams, 903 F.2d 844 (D.C. Cir. 1990) (explaining that a grand jury indictment

“establish[es] probable cause for the purposes of triggering the rebuttable presumption of section

3142(e)”).

       In attempting to rebut this presumption, Mr. Boykins stresses facts that are pertinent to

the third factor, the “history and characteristics of the [defendant].” 18 U.S.C. § 3142(g)(3). In

particular, Mr. Boykins highlights his extensive ties to the community. He was employed at the

time of his arrest, and he has a girlfriend and family members in the D.C. area, some of whom

attended the detention hearing held on August 6, 2018.

       However, in considering a defendant’s “history and characteristics,” the Court also

considers a defendant’s criminal history. Id. Mr. Boykins has two prior felony convictions

involving a firearm. (Pretrial Services Report at 4, ECF No. 13.) Mr. Boykins has also struggled

to comply with the terms of supervised release in the past. (Id. (indicating that defendant had

probation revoked in 2005 and supervised release revoked in 2010).) At the time of his arrest on

July 18, 2018, he tested positive for opiates and was found in a car with a bottle of 104

oxycodone pills. (Gov’t Opp. at 4.) Given defendant’s criminal record and his recent conduct,

this factor tends to weigh heavily in favor of pretrial detention.

       Mr. Boykins also tries to rebut the presumption by focusing on the factor that considers

the weight of the evidence against the defendant. See 18 U.S.C. § 3142(g)(2). Defense counsel



                                                  3
argues that the weight of the evidence against Mr. Boykins is weak given that neither drugs nor a

firearm were found on defendant’s physical person at the time of arrest. The Court disagrees. It

appears that the government has a strong case that Mr. Boykins was in constructive possession of

the loaded firearm and crack cocaine located in the Porsche to which Mr. Boykins had the key—

particularly given that these items were within a satchel that contained defendant’s wallet and

photo identification. (See Gov’t Opp. at 3.) An officer also observed a hand-to-hand drug

transaction involving Mr. Boykins, after which the officer located cash on Mr. Boykins’ person

and drugs on his alleged buyer, Mr. Francis. (See id. at 2–3.)

        The last two factors also weigh in favor of pretrial detention. The offenses charged are

serious, as they involve a loaded firearm and controlled substance. See 18 U.S.C. § 3142(g)(1).

In addition, these serious allegations “provid[e] the Court with reason to believe that his release

would pose a danger to the community.” United States v. Moorer, 783 F. Supp. 2d 154, 160

(D.D.C. 2011); see also 18 U.S.C. § 3142(g)(4). When these factors are considered together, it is

clear that Mr. Boykins cannot overcome the law’s presumption against pretrial release.

        For the foregoing reasons, defendant’s motion for reversal of the Magistrate Judge’s

order of detention is hereby DENIED. In accordance with 18 U.S.C. § 3142(i), the Court hereby

ORDERS that defendant remain in the custody of the Attorney General for confinement in a

corrections facility pending trial.

        SO ORDERED.




                                                              _______________________
                                                              ELLEN S. HUVELLE
                                                              United States District Judge
DATE: August 7, 2018



                                                 4